Citation Nr: 0201247	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  00-12 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) disability compensation 
in the amount of $5,555.00, plus accrued interest thereon.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.

This appeal arises from a February 2000 decision of the 
Roanoke, Virginia, Regional Office's (RO) Committee on 
Waivers and Compromises (Committee) which denied the 
veteran's claim for waiver of recovery of overpayment for VA 
disability compensation.  The veteran appealed this 
determination.

This case was remanded by the Board of Veterans' Appeals 
(Board) in April 2001 for evidentiary development.  The case 
has now returned for appellate consideration.


FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
issue on appeal has been obtained.

2.  In October 1993, the veteran was sent a letter informing 
him of the amount of his monthly VA compensation, that he 
would be held responsible for any overpayment of this 
compensation, and that he was required to take affirmative 
action to prevent any overpayment.

3.  The veteran who had knowledge of the likely consequences, 
engaged in unfair and deceptive dealings with VA when he 
retained a higher amount of VA benefits than he was entitled, 
to include benefits to which he had no entitlement 
whatsoever.  His actions substantially and materially led to 
the creation of the overpayment at issue.


CONCLUSION OF LAW

Waiver of recovery of an overpayment of VA disability 
compensation in the amount of $5,555.00, plus accrued 
interest thereon, is precluded by a finding of bad faith on 
the part of the veteran.  38 U.S.C.A. §§ 5103, 5103A, 5302 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

By rating decision of September 1972, the RO granted service 
connection for migraine headaches.  This disorder was 
evaluated as 10 percent disabling effective from November 
1971.  In May 1978, the RO increased the rating to 30 
percent.  

In connection with a claim for entitlement to increased VA 
compensation, the veteran submitted a statement in May 1993 
that reported his address in Keysville, Virginia.  The RO 
sent a letter to this address in July 1993 notifying him that 
his claim for an increased evaluation had been denied.

The veteran's spouse filed a claim in October 1993 for 
apportionment of the veteran's VA disability compensation in 
order to support their children.  She indicated that the 
veteran was then living with another woman.  The spouse's 
reported address in Victoria, Virginia was the same as that 
used by the veteran prior to May 1993.  

In response, the RO sent a letter to the veteran in October 
1993 requesting financial information from him.  He was also 
informed that an apportionment to his children of his VA 
compensation was being considered.  The veteran was told that 
approval of this apportionment would reduce his monthly 
compensation amount from $277.00 to $222.00.  This letter 
also noted the following:

Minimizing Potential Overpayments.  You 
should be aware that if you continue to 
accept payments at the present rate for 
the next 60 days and it is then 
determined that the proposed adjustment 
must be made, you will have to repay all 
or a part of the benefits you have 
received during the 60 days.  You may 
minimize this potential overpayment by 
sending us a written statement asking 
that, beginning with your next check, we 
reduce your payments while we review your 
case.

This letter was sent to the Keysville address provided in May 
1993.  No response was received from the veteran.  

In a decision of early January 1994, the spouse was awarded 
an apportionment of the veteran's disability compensation.  
This decision noted that the veteran and his spouse had a 
divorce pending.  By letter of January 28, 1994, the veteran 
was informed of this decision.  He was notified of his rates 
of monthly compensation effective from November 1, 1993, to 
April 14, 2005.  For the month of November 1993, the veteran 
was entitled to $277.00, and from December 1993 to July 1998 
he was entitled to monthly payments of $284.00.  However, 
this letter was sent to the Victoria, Virginia address.  A 
computer generated VA Form 21-8947 (Compensation and Pension 
Award) dated January 10, 1994 indicated that the 
apportionment decision notification addressed to the veteran 
had been sent to the Victoria, Virginia address.  Letters to 
the veteran's spouse dated in January and February 1994 
informed her of the apportionment decision and both were 
addressed to the Victoria, Virginia address.  A VA Form 21-
8947 dated in late July 1998 indicated that the veteran had 
been notified by letter of the monthly amount of his VA 
compensation.  This letter was addressed to the Keysville, 
Virginia address.

In June of 1996, VA was informed by a widow, who was entitled 
to death pension benefits, that she had not received her 
monthly payments through direct deposit in her bank.  Her 
caretaker wrote in August 1996 that the widow had experienced 
significant health problems in the proceeding years and had 
not kept track of her bank balances.  A letter from the 
widow's bank revealed that her monthly VA pension had been 
placed in the wrong account through direct deposit.  Further 
inquires revealed that this widow's monthly pension had been 
deposited in the veteran's bank account with the same bank by 
mistake.

Computer generated records of direct deposit payments for the 
veteran's monthly compensation and the widow's monthly 
pension reveal that starting in December 1993 both payments 
were separately deposited in the veteran's bank account.  
These payments continued until the mistake was corrected in 
June 1996.

By letter of October 1999, the veteran was informed that 
monthly benefits for another payee had inadvertently been 
placed in his bank account by direct deposit.  The veteran 
was told that he was not entitled to this excess payment, and 
that an overpayment of $5,555.00 was charged against him.  A 
full audit of the difference between his monthly compensation 
payment and the payee's payment was provided, and the audit 
indicated that between December 1993 and May 1996 the veteran 
had received additional monthly overpayments ranging from 
$173.00 to $185.00.

The veteran filed a claim for waiver of recovery of his 
overpayment in November 1999.  He claimed that he had "no 
idea" that he was receiving money he was not entitled to as 
his VA payments were received by electronic transfer to his 
bank account.  The veteran contended that he was financially 
unable to repay the amount owed.

In a decision of February 2000, the Committee determined that 
waiver of recovery of the overpayment was precluded because 
the veteran had acted in bad faith.  It was found that the 
veteran was aware that he was entitled to only one 
payment/direct deposit, and his failure to inform VA that he 
was receiving two payments each month amounted to bad faith.

The veteran submitted a notice of disagreement in March 2000.  
He asserted that he could not have acted in bad faith 
regarding the overpayment as the deposits were from an 
electronic transfer and he "never saw the amounts on a 
check."  The veteran alleged that VA was at fault for 
depositing the other payee's monthly payment in his bank 
account.  He continued to argue that he was financially 
unable to repay the overpayment.  In his substantive appeal 
of May 2000, the veteran asserted that upon learning, 
presumably from VA, that he was receiving two monthly 
payments he requested that his bank audit his account to 
verify this fact.  He claimed that he had to pay $61.00 in 
order to have the audit done.  The veteran argued that the 
fact he paid to have his account audited supports his claim 
that he was unaware of the overpayment and did not act 
fraudulently or in bad faith.  He asserted that he was truly 
sorry the overpayment had happened, and that any fault on his 
part was just an "honest mistake."  The veteran claimed 
that he was never aware of the exact dollar amount of his 
monthly VA compensation and just used what was available in 
his bank account to cover his medical bills.

The Board remanded this case in April 2001.  The Board 
requested that the RO obtain copies of all cost of living 
allowance letters and other correspondence sent by VA to the 
veteran between January 1993 and December 1996.  In a 
memorandum dated in August 2001 (signed in September 2001) a 
Team Leader at the RO determined that:

There were no other award actions made 
during this period that would have 
changed the veteran's benefit 
amount...[t]he only other change in the 
veteran's benefit amount during this 
period would have been due to (cost of 
living adjustment[s)], which (were) 
effective December 1, 1994, December 1, 
1995, and December 1, 1996.

The Team Leader noted that the veteran had received 
notification of the amount of his monthly compensation, after 
the award of an apportionment, in the RO's letter of January 
28, 1994.  The veteran was notified in a supplemental 
statement of the case (SSOC) of September 2001 that his 
request for waiver of recovery of his overpayment was denied 
as it was determined he had acted in bad faith.  The RO found 
that the veteran had been notified of the amount of his 
monthly compensation in the letter of January 1994 and failed 
to report the additional payment placed in his bank account.


II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
appellant is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. §§ 5103, 5103A.  It is recognized by 
the Board the provisions of these statutes did not become 
effective until 2000.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000).  Therefore, the RO did have the opportunity to apply 
these provisions to the current case while on remand.  The 
development conducted by the RO in this case fully meets the 
requirements of the old provisions of 38 U.S.C.A. § 5107 
(West 1991) as well as the new provisions of 38 U.S.C.A. 
§§ 5103, 5103A.  The RO also appears to have complied with 
notification requirements of 38 U.S.C.A. § 5103A(b)(2), in 
its statement of case (SOC) of May 2000 and SSOC of September 
2001.  The SOC and SSOC informed the veteran of the pertinent 
evidence reviewed by the RO, the applicable law and 
regulations, and the reasons and bases for its decision.  In 
effect, the SOC and SSOC also informed the veteran that no 
further development of the evidence was going to be conducted 
by the RO.

In August 2001, VA published regulations to implement the 
VCAA.  See 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326(a)).  However, commentary associated with these new 
regulations clearly indicates that the scope of the final 
rule applies only to claims for benefits that are governed by 
38 C.F.R. Part 3.  66 Fed.Reg. 45,629 (Aug. 29, 2001).  As 
the current issue will be decided under regulations found in 
Part 1 of the 38 C.F.R., the new regulations have no 
application to the question of waiver. 

The Board finds that all records pertinent to the question 
whether the veteran acted in bad faith regarding the 
overpayment of VA benefits have been obtained.  In April 
2001, the Board requested development of VA letters to the 
veteran notifying him of the amount of his monthly 
compensation, and if the claim remained denied, a SSOC 
providing a reasons and bases why such notification was 
adequate.  The RO did not obtain the notification letters.  
The RO did, however, conduct a thorough review of the 
veteran's account and prepared a memorandum dated in August 
2001 which confirms that the veteran received cost of living 
allowance (COLA) notification letters every year informing 
him of the amount of his monthly compensation.  This 
memorandum and the September 2001 SSOC provided the RO's 
reasons and bases why they determined that the veteran was 
aware of the amount of his monthly compensation.  In light of 
the foregoing, and in light of internal VA procedures 
governing COLA letters, the Board finds that the RO has fully 
complied with its remand instructions.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

As the issue on appeal deals primarily with financial issues 
and the amount/notification of the veteran's monthly VA 
compensation, development of any military or medical records 
would not be pertinent.  In addition, the issue currently 
before the Board does not involve a medical question or 
require a VA compensation examination.  The veteran was 
provided with the opportunity to request a hearing before VA 
on the VA Form 9 (Substantive Appeal) he submitted in May 
2000.  However, he specifically indicated that he did not 
wish to have such a hearing.

Based on the above analysis, and as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.  38 C.F.R. § 1.965(a).  However, the law 
precludes waiver of recovery of an overpayment or waiver of 
collection of any indebtedness where any one of the following 
elements is found to exist: (1) fraud, (2) misrepresentation, 
or (3) bad faith.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 
1.965(b).  It should be emphasized that only one of the three 
elements (fraud, misrepresentation, or bad faith) need be 
shown to preclude consideration of waiver of recovery of a VA 
indebtedness.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b).

In the current case, the Board finds no substantial evidence 
that the veteran had fraudulent intent or misrepresented a 
material fact in not reporting his overpayment of VA benefits 
from December 1993 to May 1996.  It appears that the 
overpayment was electronically transferred to the veteran's 
bank account as a mistake on the part of either VA or his 
bank.  A review of the computer generated direct deposit 
records and the October 1999 audit of the veteran's payments 
reveals that the mathematical calculation of the $5,555.00 
overpayment is correct.  Therefore, the Board must determine 
whether the veteran acted in bad faith in not reporting the 
overpayment in a timely fashion to VA.

The veteran claims that he was "not aware" of the exact 
amount of his monthly compensation, and he assumed that all 
funds electronically transferred to his bank account were 
appropriate.  In addition, the veteran apparently argues that 
he did not know that he was receiving two separate VA 
deposits each month or the amount of the deposits.  Finally, 
the veteran contends that it was solely VA's fault that the 
overpayment was incurred as this Department had sole control 
over the electronic transfer of the funds.  

As noted in the August 2001 memorandum, the RO determined 
that notification had been sent to the veteran in a January 
28, 1994 letter informing him of the amount of his monthly 
compensation from the time of the award of an apportionment 
in January 1994 until May 1996.  However, a review of the 
January 28, 1994 letter reveals that this document was sent 
to the wrong address.  In addition, the RO confirmed that the 
veteran received yearly notice of COLA increases, and how 
that increase changed his monthly compensation award.  The 
Board's review of this case reveals that the veteran was also 
informed by letter of October 1993 of the proposed amount he 
would receive after apportionment, that is $222.00 a month.  
While the veteran was actually retained a higher amount of 
monthly compensation after the January 1994 apportionment 
decision, the October 1993 letter clearly indicated that the 
most he would be entitled to starting in January 1994 was 
$277.00 per month.  Therefore, by October 1993, the veteran 
was on clear notice that starting in January 1994 his monthly 
VA compensation payment would not exceed $277.00.  When the 
veteran retained more than $277.00 per month, without 
contacting VA, he acted in bad faith.

The Board also finds that the veteran received notice of the 
amount of his monthly compensation in letters informing him 
of his yearly COLA increases.  While these letters are not of 
record in the claims file, the RO has confirmed in the August 
2001 memorandum that the veteran received such increases.  It 
is standard VA practice to notify recipients of VA benefits 
of the yearly COLA increases and the resulting change in the 
amount of monthly payment they will receive.  See, e.g., VBA 
Circular 21-93-1.  These letters are not associated with the 
recipient's claims file due to the excessive administrative 
cost involved in associating millions of COLA letters sent 
each year.  

In Redding v. West, 13 Vet. App. 512, 515 (2000), the Court 
held that there is a presumption of regularity that public 
officers properly discharge their official duties.  This 
presumption is only overcome by "clear evidence to the 
contrary."  In the present case, the veteran has, however, 
presented no evidence other than his bald assertion that he 
did not receive notice of the monthly amount of his 
compensation via COLA letters.  Such a bald assertion is not 
clear evidence to the contrary.  Therefore, the Board will 
presume that the veteran was informed in yearly letters sent 
in 1994, 1995, and 1996 of the COLA increases and the 
respective amounts of his monthly compensation.   

Based on the above analysis, even though the veteran 
presumably did not receive the January 28, 1994 notice 
letter, the preponderance of the evidence shows that he 
received ample notification from VA, both before and during 
the two and a half year period in question, of the monthly 
amount of his VA compensation.  That is, he was informed that 
his compensation would amount to no more than $277.00 
starting in January 1994 with small percentage yearly 
increases in 1995 and 1996.  Therefore, the evidence of 
record establishes that the veteran was aware of the amount 
of monthly compensation he was entitled to starting in 
January 1994, as early as the RO's letter of October 1993.  
Simply put, the veteran was on notice that he would receive 
no more than $277.00 starting in January 1994.

The veteran was placed on notice in October 1993 that he was 
responsible for any overpayment of his VA compensation.  
While this letter discussed potential apportionment of his 
compensation, the warning provided clearly placed the veteran 
on notice that he would be liable for any overpayment and 
that it was his responsibility to take affirmative steps to 
prevent such an overpayment.  

Based on the above analysis, the Board finds that the veteran 
was adequately notified on multiple occasions starting in 
October 1993 of the amount of monthly VA compensation he was 
entitled to, that he would be responsible for any overpayment 
of this compensation, and that he had a duty to take 
affirmative action to prevent any overpayment.  Ignorantia 
legis non excusat.  (ignorance of the law is no excuse).  See 
also Morris v. Derwinski, 1 Vet. App. 260, 265 (1991); 
quoting Fed. Corp. Ins. Corp. v. Merrill, 332 U.S. 380, 384 
(1947) ("regulations are binding on all who seek to come 
within their sphere, regardless of actual knowledge of what 
is in the [r]egulations or of the hardship resulting from 
innocent ignorance.")

It is clear that any review by the veteran of his monthly 
bank statement would have revealed that from December 1993 to 
May 1996 he received two separate deposits in his account 
from VA and that one of these deposits exceeded his entitled 
VA compensation by $173.00 to $185.00.  The veteran has 
claimed that he was ignorant of the transactions in his bank 
account and hence, "unaware" that he was receiving any 
extra money.  However, the Board finds the month by month by 
month difference between his awarded compensation and those 
funds erroneously placed into his account to be so 
significant that it is totally implausible that the veteran 
was "ignorant" of the overpayment.  As noted above, the 
October 1993 letter informed the veteran that he was 
responsible to take affirmative action to prevent overpayment 
of his compensation.  It is evident to the Board that this 
warning placed the veteran on notice of his need to maintain 
vigilance over the transactions in his personal bank account 
to ensure their accuracy.  Not withstanding this, the Board 
finds the veteran's allegations that he was not aware of the 
transactions happening in his own bank account are not 
credible.

Finally, the veteran contends that any overpayment that 
resulted is the fault of VA since it had sole control over 
the electronic transfers into his account.  Pertinent to this 
argument is the Court's holding in Jordan v. Brown, 10 Vet. 
App. 171 (1997).  In that case, a surviving spouse in receipt 
of DIC benefits remarried without directly informing VA of 
this event.  She had previously been placed on notice that if 
she ever remarried that this action could adversely effect 
the payment of her DIC benefits.  At the time of her 
remarriage, she informed VA of her change of address and her 
new name.  Eventually VA discovered her remarriage and 
brought action to recover the overpayment.  She argued that 
the overpayment was actually the fault of VA since she had 
informed it of her change of address and name, and therefore, 
VA should have discerned that she had remarried.  The Court, 
however, ruled:

While it appears that VA was on 
constructive notice that a remarriage may 
have occurred, and that further 
investigation as to [the surviving 
spouse's] marital status may have averted 
the instant situation, nevertheless, such 
VA error does not excuse the continued 
acceptance of DIC payments by [the 
surviving spouse] where she was in 
receipt of the rules governing such 
compensation.  Professed ignorance of the 
applicable regulations, and an admission 
that the included and relevant materials 
were not read, reveals that the erroneous 
payment was not "based solely on 
administrative error" by VA.

Id. at 174-75.  

In the present case, the veteran was on notice of the amount 
of his monthly VA compensation.  He was on notice that he was 
responsible for any overpayment of this compensation and 
should take affirmative action to prevent such an event.  
Finally, he personally controlled and had access to the bank 
account that received the overpayment of VA benefits.  In 
light of Jordan, VA's fault in mistakenly transferring any 
payment to his bank account does not relieve him of his 
responsibility to promptly report the erroneous receipt of 
excessive VA benefits and take steps to prevent the 
overpayment.  The veteran's plea ignorance of both the law 
and regulations governing overpayments, as well as the amount 
deposited in his bank account cannot overcome his actions in 
unfairly taking advantage of a VA error.

Based on the above analysis, the Board finds that the 
veteran's actions constituted bad faith.  After consideration 
of the record and the applicable regulatory provisions, the 
Board finds that the preponderance of the evidence shows that 
the veteran had notice of the requirement to promptly report 
any overpayment of his VA compensation, that he had knowledge 
of the likely consequences, and that he engaged in unfair and 
deceptive dealings in an attempt to gain at the VA's expense 
by willfully concealing that he received a second monthly 
direct deposit of VA benefits to which he had no entitlement 
to.

In light of the foregoing, the Board finds that the 
preponderance of the evidence establishes that the veteran 
engaged in bad faith when he failed to promptly report the 
overpayment of VA benefits from December 1993 to May 1996.  
Thus, waiver is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
most probative evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, the Board is aware that the veteran has contended 
that the charged indebtedness should not be collected because 
this would cause him financial hardship.  Financial hardship 
is an element of the standard of equity and good conscience.  
As discussed above, when the overpayment of VA benefits 
results from such bad faith on the part of the veteran, 
waiver of recovery of this debt is precluded by law, 
regardless of his current financial status or any of the 
other elements of the standard of equity and good conscience.  
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b).  


ORDER

Waiver of recovery of the overpayment of VA disability 
compensation in the amount of $5,555.00, plus accrued 
interest, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

